EXAMINER’S AMENDMENT/COMMENTS
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Mark Masterson on 8-24-21. 

The application has been amended as follows: 
Claim 1.	(Currently Amended) A method of feeding a label sheet assembly through a printer device, the method comprising:
providing a sheet assembly having a facestock layer, an adhesive layer, and a liner sheet, the facestock layer includes a first edge with an opposite second edge, and a third edge with an opposite fourth edge such that the first, second, third, and fourth edges intersect to form a generally rectangular shape wherein the first and second edges define a feed direction such that the sheet assembly is configured to be fed into a printer device from the first edge or the second edge along the feed direction, said liner sheet is attached to the facestock layer with said adhesive layer between said liner sheet and said facestock layer;
cutting a cut line into the facestock layer to define at least one label and a matrix portion; 
cutting a plurality of discontinuous cut lines in the facestock layer along the matrix portion wherein the plurality of discontinuous cut lines are spaced from the cut line that defines the at least one label and the matrix portion, the discontinuous cut lines are generally straight cut lines wherein the plurality of discontinuous cut lines are positioned adjacent along either the first edge or the second edge and have a generally diagonal orientation relative to the first and second edges along the feed direction of the sheet assembly and the discontinuous cut lines are configured to create a zone of decreased bending stiffness along the matrix portion of the label sheet assembly when the sheet assembly is processed though the printer device; and
feeding the sheet assembly into the printer device to print indicia on the at least one label.





Claim 2.	(Currently Amended) The method of claim 1, further comprising a step of aligning a first group of the plurality of discontinuous cut lines oriented in a first generally diagonal orientation along the matrix portion and aligning a second group of the plurality of discontinuous cut lines oriented in a second generally diagonal orientation along the matrix portion wherein the first group of discontinuous cut lines extend between the third edge to a center axis of the sheet assembly and the second group of discontinuous cut lines extend between the fourth edge to the center axis of the sheet assembly.


Claim 3.	(Currently Amended) The method of claim 2, further comprising aligning the first s of discontinuous cut lines to form an apex along the center axis of the sheet assembly.
Claim 4.	(Currently Amended) The method of claim 1, further comprising the discontinuous cut lines that are generally straight cut lines along a header or a footer of the facestock layer.

Claim 5.	(Currently Amended) The method of claim 4, further comprising a step of aligning a first group of the plurality of discontinuous cut lines oriented in a first generally diagonal orientation along the matrix portion and aligning a second group of the plurality of discontinuous cut lines oriented in a second generally diagonal orientation along the matrix portion wherein the first group has a diagonal orientation which is opposite to a diagonal orientation of the second group

Claim 6.	(Currently Amended) The method of claim 5, further comprising aligning the firsts of discontinuous cut lines to form an apex along a center axis of the sheet assembly.

Claim 7. 	(Currently Amended) The method of claim 1, wherein said discontinuous cut lines reduce lifting, shifting, or bending of the matrix portion relative to the liner sheet when the the printer device.

Claim 8.	(Currently Amended) The method of claim 1, wherein said discontinuous cut lines reduce a curling effect of the sheet assembly when the the printer device. 

Claim 10. 	(Currently Amended) The method of claim 9 further comprising providing at least one weakened separation line along the liner sheet
claim 11:	line 5, “first, second, third, and fourth” has been inserted after “the”
			line 5, “sheet assembly” has been changed to “shape”
			line 7, “along the feed direction” has been inserted after “second edge”
			line 13, “the” has been inserted after “defines”
			line 17, “the discontinuous cut lines” has been inserted before “are”
			line 18, “when the sheet assembly is processed through a printer 
				device” has been inserted after “assembly”
	claim 12:	line 1, “the step” has been changed to “a step”
	
	Claim 15.	(Currently Amended) The method of claim 14, wherein firsts of discontinuous cut lines form an apex along the center axis of the sheet assembly adjacent to at least one of the first and second edges.

	Claim 17.	(Currently Amended) The method of claim 1, wherein the discontinuous cut lines reduce a curling effect of the sheet assembly when the 

With respect to “printer device” being examined under 35 USC 112(f), although “means” is not used in the claim(s), “printer device” is nonetheless interpreted under 35 USC 112(f) or pre-AIA  35 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic place holder is not preceded by a structural modifier.



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-12 and 14-20 are allowable.

The following is an examiner’s statement of reasons for allowance: claim 1, the closest prior art of record to Popet, alone or in combination with the other prior art of record, does not teach or suggest that the plurality of discontinuous cut lines are positioned adjacent along either the first edge or the second edge and have a generally diagonal orientation relative to the first and second edges along the feed direction of the sheet assembly and the discontinuous cut lines are configured to create a zone of decreased bending stiffness along the matrix portion of the sheet assembly when the sheet assembly is processed through a printer device.

The following is an examiner’s statement of reasons for allowance: claim 11, the closest prior art of record to Popet, alone or in combination with the other prior art of record, does not teach or suggest that the plurality of discontinuous cut lines are positioned adjacent along either the first edge or the second edge and have a generally diagonal orientation relative to the first and second edges along the feed direction of the sheet assembly and the discontinuous cut lines are configured to create a zone of decreased bending stiffness along the matrix portion of the sheet assembly when the sheet assembly is processed through a printer device.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745